UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   v.                               19 Cr. 329 (KPF)

VICTOR ANDERSON,                                        ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has scheduled a hearing on a Supervised Release Violation

Petition in this matter for May 19, 2021, at 11:00 a.m. The Court directs the

CJA Clerk to identify a member of the CJA panel with an upcoming duty day

who does not have any conflict in representing Defendant. That attorney will

be appointed to represent Defendant in this matter at the upcoming hearing on

May 19, 2021. Appointed counsel is directed to confer with the Defendant

regarding whether he prefers to proceed with the hearing in person or by video

conference, and to notify the Court accordingly.

      SO ORDERED.

Dated: May 3, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
